SHARPE, J. —
As appears from the petition disposed of by the decree appealed from, the only ground upon which is sought a restoration of the monej1- claimed to have been paid in excess of proper costs is that on account of the transcript used on the appeal, wherein the costs were taxed, the register charged for each figure appearing in the transcript as for a word in contravention of section 1369 of the Code, which provides among other things that in estimating the costs of copying “each amount or number expressed in figures shall constitute one word, regardless of the number of figures therein.” That provision first became a law by its adoption into the present Code and until the same was put in force, fees for copying were regulated by the Code of 1886, which allowed to the register fifteen cents “for every hundred words” without regard to the character or characters used to represent such words.
In the petition it is not alleged or claimed that the former appeal was taken or that the transcript therefor was made after the enactment of the latter law referred to, and therefore, in determining the merits of the petition it may well be assumed that the costs in question accrued under the former law. So assuming, it appears that the petition fails to disclose even prima facie that the costs were excessively taxed. Section 1369 of the present Code is not retroactive and does not govern the taxation as costs of fees earned prior to its adoption. — 23 Am. & Eng. Ency. Law, 397, 398.
The decree is not shown to be erroneous and whether the chancellor’s reasons therefor were good is immaterial.
Affirmed.